Citation Nr: 1032687	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-33 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for 
post traumatic stress disorder (PTSD) prior to October 26, 2004.  

2.  Entitlement to a rating in excess of 30 percent disabling for 
PTSD as of October 26, 2004.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 
1945, with combat during World War II shown.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision from the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a rating in excess of 10 percent 
disabling for the Veteran's psychiatric disorder classified at 
the time as anxiety disorder not otherwise specified, previously 
listed as conversion reaction (and separately denied service 
connection for PTSD).  This appeal also comes from a May 2005 
rating decision from the Columbia South Carolina RO which denied 
entitlement to TDIU, and granted a staged increase to 30 percent 
for the Veteran's psychiatric disorder which it classified now as 
PTSD.  The effective date of the 30 percent rating was October 
26, 2004, with a 10 percent rating continued prior to that date.  

The Board notes that while the Veteran's notice of disagreement 
(NOD) submitted in June 2005 was in response to the May 2005 
rating (which had assigned a 30 percent rating effective October 
26, 2004, and continued a 10 percent rating prior to that date), 
it has expressed disagreement with any schedular rating below 70 
percent disabling for the Veteran's service connected psychiatric 
disorder and thus may be reasonably construed as expressing 
disagreement with the September 2004 rating decision.  This 
serves as a timely NOD, as it was received within one year of the 
October 2004 notice of this rating decision.  The appeal was then 
timely perfected via a substantive appeal received on October 5, 
2005, within 60 days that the statement of the case (SOC) 
addressing the increased rating claim was issued on August 8, 
2005.  Thus the appeal of the increased rating claim stems from 
the September 2004 rating decision, and the issues have been 
recharacterized to include the staged ratings which are thus on 
appeal dating back to the September 2004 rating decision.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2009).  

The Board further notes that while the psychiatric disorder was 
not originally classified as PTSD, but rather as an anxiety 
disorder in the September 2004 rating, the appeal of the PTSD 
claim stems from this decision.  See Clemons v. Shinseki, No. 07-
558 (Feb. 17, 2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The RO remanded this matter in February 2009 for further 
development.  Such has been completed and this matter is returned 
to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the appellate period prior to October 26, 2004, the 
Veteran's service-connected PTSD results in occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
although generally functioning satisfactorily, with routine 
behavior, self- care, and conversation normal, due to such 
symptoms as recurrent intrusive thoughts, anger, anxiety, 
depression, irritability, and sleep problems such as nightmares 
and interrupted sleep and result in social withdrawal and 
isolation from others except his own family members.

2.  As of October 26, 2004, the Veteran's service-connected PTSD 
results in occupational and social impairment with deficiencies 
in most areas, due to symptoms such as recurrent intrusive 
thoughts, flashbacks, hallucinations, panic attacks, anger, 
anxiety, depression, irritability, impaired impulse control, and 
sleep problems such as nightmares and interrupted sleep and 
result in social withdrawal and isolation from others including 
from his own family members, and result in difficulty in adapting 
to stressful circumstances (including work or a worklike setting) 
as well as an inability to establish and maintain effective 
relationships.  

3.  The veteran's service-connected PTSD disability is of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for PTSD are met 
during the appellate period prior to October 26, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2009).

2.  The criteria for a rating of 70 percent for PTSD are met as 
of October 26, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2009).

3.  With resolution of reasonable doubt in favor of the veteran, 
the criteria for a total disability rating based on individual 
unemployability due to service-connected PTSD have been met. 38 
U.S.C.A. §§ 1155, 5100 et. seq. (West 2002& Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the Board is 
granting in full the benefit sought on appeal for TDIU.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed regarding this issue.  The remaining duty to 
notify/assist actions pertaining to the issue of increased staged 
ratings for PTSD are discussed as follows.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received in June 
2004.  A duty to assist letter was sent in January 2005, 
subsequent to the September 2004 denial of this claim on the 
merits.  This letter provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to prevail 
on these types of claims, and of his and VA's respective duties.  

The duty to assist letter, specifically notified the Veteran that 
VA would obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for him.  
The Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim so 
that VA could help by getting that evidence.  Additional notice 
was sent in March 2006 and February 2009.

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but the 
AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on April 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore, VA, and private  medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examination conducted in 
January 2010 included review of the claims folder and examination 
of the Veteran.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
provided in the March 2006 letter.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2008) (harmless error).

II.  Increased Rating for PTSD

The Veteran contends that he is entitled to a higher rating than 
that currently assigned for PTSD.  Historically, service 
connection was granted for a psychiatric disorder classified at 
the time as conversion reaction in a February 1958 rating, which 
assigned an initial noncompensable rating.  He filed a claim for 
an increased rating on June 15, 2004, and a 10 percent rating was 
granted for a psychiatric disorder classified as anxiety disorder 
and conversion disorder, effective the date of this claim in the 
September 2004 rating on appeal.  The RO has since changed the 
classification of this disorder to that of PTSD in the May 2005 
rating which assigned a 30 percent rating effective October 26, 
2004 and continued the 10 percent rating prior to that date.  As 
discussed in the introduction, the appeal was timely perfected 
from the September 2004 rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision 
of the Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In appeals of the initial rating assigned 
following a grant of service connection, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is both rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Codes 9411.  38 C.F.R. § 4.130 (2009).  A 
10 percent rating is warranted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms are 
controlled by continuous medication.  A 30 percent rating is 
warranted when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9403.  A 50 percent rating is assigned under when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent evaluation, is warranted for the following symptoms:  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores 
of 61 to 70 are indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
of 51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job). Id.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school). Id.  Scores of 21-30 indicate that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular rating.  
The Court stated that the analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  The Court also found it appropriate to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.

Among the pertinent evidence in this matter prior are VA records 
showing ongoing treatment for psychiatric symptoms including in 
April 2003 where he was noted to be very irritable and anxious 
during this visit.  He is noted to no longer be able to help out 
his son on the farm after having a stroke.  A November 2003 
record revealed his depression screen was positive as he was 
bothered by feeling down, depressed or hopeless.  He denied 
suicidal ideation.  

The report of an August 2004 VA examination noted that at the 
time he was diagnosed with conversion disorder.  Mental status 
examination showed him to be well dressed, with good grooming and 
hygiene.  His eye contact and facial mannerisms were within 
normal limits.  He was alert, cooperative, and his mood was 
euthymic with full affect.  He reported having a positive 
childhood and attended school up to the 7th grade, indicating he 
had trouble learning.  Occupationally, he farmed and did textile 
work stating that he did not have problems keeping a job.  He 
retired in 1991.  He was married for 62 years with no prior 
marriages.  He had a good relationship with his children.  He had 
no arrest history, and no history of alcohol or drug abuse.  His 
treatment history included treatment for "nerves and headache" 
a few times and being prescribed Valium.  There was no inpatient 
history of such treatment.  He reported he went to the 
psychiatrist when he felt nervous and dizzy.  He was not clear 
about the specific times he had such treatment.  

Mental status examination revealed he was upfront, alert and well 
oriented.  His speech and thought processes were within normal 
limits.  His son reported that he was quick to anger and sets off 
easily.  He did not discuss much about what happened in the war.  
He would get frustrated with physical problems from a stroke he 
had years ago.  He had euthymic mood and full and appropriate 
affect.  He did report that he was a worrier and had been told he 
worries too much.  He was able to push through his anxiety and do 
things.  The most significant symptoms he reported was problems 
with his temper.  His activities were limited as he stayed home 
and did yard work.  He visited some friends from the hospital.  
He had no significant impairment in his ability to perform 
activities of daily living and hygiene.  He was diagnosed with 
anxiety disorder not otherwise specified, with symptoms of 
generalized anxiety disorder and conversion disorder noted.  His 
GAF was 65 with mild impairment.

VA records from September 2004 revealed a positive PTSD screen 
where he endorsed nightmares, startle response and hypervigilance 
in the past month, but denied suicidal thoughts and did not 
endorse avoidant behavior or detachment from others.  

The report of a private psychiatric examination from October 26, 
2004 is noted to have diagnosed PTSD and assigned a GAF score of 
30.  The examination noted the Veteran's history of combat and 
wounding during World War II.  Since then he has had chronic PTSD 
symptoms such as frequent flashbacks, distress at exposure to 
reminders of past trauma, anhedonia, estrangement, detachment 
from others, restricted affect, severe sleep disturbance, 
irritability and anger outbursts, problems with concentration and 
memory, frequent nightmares and poor sleep (as little as 3 hours 
a night).  He was noted to prefer to spend his free time alone, 
and avoided socializing.  He always felt on guard or edge and was 
easily startled by loud noises.  He also had a long history of 
irritability and anger outbursts.  He had an extremely devoted 
wife but admitted to frequent arguments with her and irritability 
towards her and other family members for many years.  

The private examiner stated that it was clear from these symptoms 
that he has PTSD.  Additionally he endorsed depressive symptoms 
including depressed mood, thoughts of death and crying spells.  
Additionally he became very tearful during this interview.  He 
also reported frequent panic attacks, with symptoms such as 
palpitations, shaking, and sweating.  These occurred about 
several times a week.  There were also complaints of visual 
hallucinations of seeing a shadow or movements in his peripheral 
vision.  

Socially he was 82 years old, and worked as a farmer and later 
for an upholstery company.  He described a chaotic job history, 
indicating he had to stay home many times for PTSD symptoms.  
Mental status examination revealed him to be cooperative, hard of 
hearing, and in an extremely anxious and depressed mood.  His 
affect was restricted and tearful at times, and his thought 
process was fragmented at times.  However, he had no current 
complaints of hallucinations or delusions, or of active suicidal 
or homicidal ideations, although he report suicidal thoughts 
recently.  He had impaired insight and judgment.  The private 
examiner opined that the Veteran meets the criteria of PTSD and 
stated that it was clear he had a long standing history of severe 
anxiety symptoms, which interfered with his ability to keep a job 
and provide for his family.  Because of this PTSD, he is unable 
to maintain social or work relationships.  Therefore the doctor 
considered him to be permanently and totally disabled and 
unemployable.  Of note, this examination was the basis for the 
RO's grant of a 30 percent rating for PTSD made effective the 
date of this examination.  

A December 2004 record noted some depressive symptoms but none 
recently.  He was noted to be seeing a psychiatrist for PTSD 
symptoms.  The private records reflect that he was prescribed 
Seroquel for his symptoms.  

Private medical records reflect that he was seen for routine 
medication checks in December 2004 and February 2005, with 
significant anxiety and PTSD symptoms persisting.  Mental status 
examination repeatedly showed him to have an anxious mood and 
restricted affect.  However, his thought process was linear with 
no hallucinations or delusions, homicidal or suicidal ideations.  
His insight and judgment were fair.  His medication at the time 
was Seroquel and was deemed helpful.  

In May 2005, a private progress note again diagnosed PTSD, and 
assigned a GAF of 30.  His symptoms included panic attacks once a 
week, along with nightmares and flashbacks 2-3 times a week.  He 
also had night sweats 3-4 times a week.  He continued to have 
issues with startle response, hypervigilance, and intrusive 
thoughts.   He also endorsed hallucinations including auditory of 
hearing his name and cars drive up once a week, footsteps and 
house noises 2-5 times a week.  He also had visual hallucinations 
of enemy soldiers once a week.  He socialized rarely with family 
and friends.  A symptom checklist revealed that he reported 
having the following symptoms 75 percent of the time:  Sadness 
and fear out of the blue, depressed energy and level, feeling 
agitated and angry, feeling helpless and mood swings.  50 percent 
of the time he had the following: worry, crying spells, and anger 
out of the blue.  25 percent of the time he felt suicidal, 
hopeless, had racing and jumping thoughts.  

The report of an April 2005 VA examination noted the Veteran to 
report feeling fidgety and nervous.  He said the nervousness was 
aggravated by war movies or news about the war, and he no longer 
watched things that reminded him about war.  Valium relieved his 
symptoms.  He reported interrupted sleep with bad dreams and 
nightmares 3-4 times a month.  He had a good appetite.  He 
reported being anxious, hypervigilant, easily startled and 
uncomfortable in crowds.  He was short tempered with his wife.  
There was no history of suicide attempts, panic attacks or 
assaultive behavior.  He had no past problems with alcohol or 
other substances.  His treatment was limited to outpatient, and 
had seen a psychologist 3 times.  He took some medication to aid 
sleep but he was afraid to take it too often.  His history 
regarding the wartime stressors and combat injury was related and 
he indicated that prior to being wounded, he was not fearful, but 
he had extreme fearfulness following this and had to be 
reassigned from off the front line as an ambulance driver.  He 
did textile work until retiring at age 64.  

Socially he lived with his wife and did some chores around the 
house, but was limited from his stroke.  He had very few friends 
and limited recreational and leisure pursuits.  Mental status 
examination was generally the same in regards to dress, hygiene 
and orientation.  He answered questions and volunteered 
appropriately.  There was no evidence of loose associations or 
bizarre motor movements or tics.  There was no evidence of 
hallucinations, delusions or any other symptoms of psychosis.  He 
did have a tense mood, with appropriate affect.  He had no 
homicidal or suicidal ideations.  He had adequate insight and 
judgment.  

He was deemed to meet the criteria for PTSD based on his 
stressors and symptoms.  His symptoms during the past month 
included reexperiencing his stressors through nightmares and 
intrusive thoughts.  He had avoidance of thinking of the events 
or reminders.  He was less interested in social activities and 
felt distant from others.  He had sleep disturbances.  He was 
irritable, anxious and easily startled.  He met the DSM-IV 
criteria for PTSD.  He reported his symptoms made him a nervous 
and anxious person.  The diagnosis was PTSD, previously called 
anxiety disorder, not otherwise specified.  His GAF was 53, with 
moderate impairment of psychosocial functioning.  He was capable 
of managing his benefits.  

An August 2005 record from the Veteran's private medical provider 
is noted to have continued to assign a GAF score of 30 for PTSD.  
However his symptom checklist is noted to reflect a reduction in 
the frequency of some symptoms.  He now endorsed the following 
only 25 percent of the time: anger and fear out of the blue, 
energy level, agitated, suicidal thoughts and crying spells.  50 
percent of the time he had sadness out of the blue, was 
depressed, angry, felt hopeless and helpless, had mood swings and 
racing and jumping thoughts.  He worried 75 percent of the time.  
He continued to report auditory and visual hallucinations 2-5 
times a week.  He had nightmares twice a week, panic attacks 3-4 
times a week, flashbacks 5 times a week, and nightly night 
sweats.  Despite this, he got 6-8 hours of sleep a night.  He 
socialized with family and friends.  

VA records from September 2005 revealed that a depression and 
PTSD screen were both positive.  He continued to endorse the same 
symptoms as prior VA PTSD screens, but now also reported avoidant 
behavior and numbness, detachment from others.  His depression 
screen was also positive as he endorsed having little interest in 
doing things.  In October 2005 he was noted to be seeing a 
private psychiatrist for his PTSD.  

The private treatment record from October 2005 showed that his 
GAF score was 35.  He endorsed panic attacks 3-4 times a week and 
night sweats 3-4 times a month.  He had flashbacks and nightmares 
4-5 times a week.  He continued with auditory and visual 
hallucinations 2-5 times a week.  His sleep was decreased to 4-6 
hours a night.  However his hypervigilance had decreased.  He 
continued to have intrusive thoughts and socialized rarely.  
Hallucinations continued to be present roughly 2-5 times a week.  
On the symptom checklist, he endorsed the following symptoms 50 
percent of the time: sadness out of the blue, agitated, angry, 
mood swings, worry, racing and jumping thoughts.  25 percent of 
the time he reported feeling hopeless and helpless.  He now 
indicated feeling depressed with low energy 75 percent of the 
time.  He continued to be taking Seroquel.  

Similar symptoms and frequency (flashbacks, nightmares, etc) are 
endorsed in a January 2006 record which again noted decreased 
hypervigilance and again gave a GAF score of 35.  His symptom 
checklist however shows a marked decrease of many of the symptoms 
on the checklist.  This includes depression, which had decreased 
in frequency to only 40 percent of the time.  Now he only 
reported the following to happen 25 percent of the time: Anger, 
sadness and fear out of the blue, feeling agitated, angry, 
helpless and hopeless, mood swing, worry and racing/jumping 
thoughts.  

A VA progress note from February 2006 noted that the Veteran's 
wartime nightmares have worsened considerably in the past 3 years 
since the news was reporting about the war in Iraq.  The Veteran 
no longer listened to news reports on the radio or TV.  He had 
prominent sleep disturbance that responded well to medications.  
He now slept around 8 hours a night which was occasionally 
interrupted.  He persisted with nightmares.  He reported 
"middling "energy and mood and fair appetite.  He had no 
current suicidal or homicidal ideations, but did have a history 
of recurrent thoughts of self harm about a year ago.  He denied 
intent or plan.  He reported multiple stressors over the past 10 
years including death of family members and loss of the family 
farm.  Mental status examination showed his speech was normal, 
his mood was okay, affect was reactive, full and not dysphoric, 
mildly depressed, his thought process was logical and linear 
without looseness of association or flight of ideas (LOA/FOI).  
He denied hallucinations and delusions.  He was oriented to 
person, place, time and recent events.  Insight and judgment were 
fair.  The assessment was that he was endorsing symptoms in 
clusters of reexperiencing, avoidance, increased arousal and 
decreased function necessary for PTSD.  The Axis I diagnosis was 
PTSD, rule out major depressive disorder.  His GAF score was 55.  

Another VA record from the same month revealed that he was seen 
for medication management for PTSD, with recent symptoms of 
irritability, poor sleep, intrusive memories, depressed mood, 
loss of interest, decreased energy, poor concentration, weight 
loss and suicidal ideation without plan or intent.  Mental status 
exam revealed that he was dysthymic with sad effect and decreased 
motor activity.  His speech was slowed and the rate was otherwise 
normal.  He reported poor mood, stating "I've been better."  
His thought process was logical, although some slowed thinking 
was apparent.  He had no hallucinations.  The impression was 
depression, moderate, without psychosis.  A mini mental status 
examination also done revealed a score of 27/30.  

A July 2006 VA record noted that he had stopped taking medication 
due to stomach problems and had not been taking antidepressants 
for several weeks.  He reported ongoing PTSD symptoms due to not 
taking medications.  He reported that his symptoms had been 
absent for many years until after September 11, 2001, when he 
noted a gradual worsening.  Mental status examination was 
noteworthy for very constricted affect, but was otherwise 
unremarkable.  He was assessed with PTSD.  

A December 2006 VA general PTSD record noted that the Veteran did 
not want to restart a medication(Remeron) due to it causing side 
effects.  He discussed his wartime service.  Mental status was 
significant for anxious affect and mood described as not so good.  
He was assessed with PTSD, rule out somatoform disorder, not 
otherwise specified.  A January 2007 VA social work note 
indicated that the Veteran's wife and daughter were his main 
support.  He was independent in activities of daily living.  
Behavioral assessment revealed he was casually dressed, neat and 
clean, with a responsive affect and normal mood.  He was alert 
and oriented to person, place and situation.  No further social 
work intervention was required.  

A May 2007 VA primary care follow up revealed some improvement of 
symptoms, with the Veteran reporting that his "nerves are doing 
pretty good."  He was not anxious except a little bit every now 
and then.  He could tolerate this.  He got good sleep except for 
nocturia.  He denied depression, panic attacks or anhedonia.  He 
did not want to start a new medication.  He felt pretty good 
considering how he had been feeling previously.  A primary care 
triage from the same month revealed a negative depression screen.  
A December 2007 followup for PTSD revealed the Veteran to report 
doing about the same.  Mental status revealed normal speech, good 
eye contact, logical thought processes with no FOI/LOA, and no 
suicidal or homicidal thoughts.  He was assessed with PTSD and 
deemed a low risk of harm to himself or others.  

In March 2009, the Veteran's daughter and son in law submitted 
documents describing their observations of the Veteran's 
symptoms.  The daughter noted that she lived with the Veteran up 
to age 46, and that he would wake up screaming about the war, and 
that he was very anxious, nervous and frustrated in dealing with 
basic problems.  His son in law noted that the Veteran gets 
easily angry and defensive and tends to blame family members for 
things that don't go right.  He had problems with decision 
making.  He was also noted to have withdrawn from attending 
church and did not visit family members.  He was nervous around 
traffic and needed to be driven to the VA.  He was noted to not 
like to reveal personal things about himself to VA doctors due to 
mistrust and fears that he would end up being placed in a 
psychiatric ward.  He also was noted to have paranoid thoughts 
that someone was going to break into his house.

The report of a January 2010 VA PTSD examination noted that the 
Veteran was followed for PTSD since 2006 and prescribed 
Citalpram.  Socially, he continued to not use alcohol or 
nicotine.  He was married over 60 years, which was generally good 
but he did have increasing problems controlling his anger with 
his wife the past few years.  The anger was unchanged but he was 
less inhibited and sometimes threatened his wife, but there was 
no actual physical contact.  He had virtually no social 
interaction besides his wife and children.  He used to attend the 
senior center but stopped going for years due to not liking being 
around people.  He also stopped attending church and rarely ate 
out.  His mental status again revealed he was dressed and groomed 
appropriate.  His eye contact was normal.  He denied suicidal 
ideation but expressed the feeling that he could kill someone who 
wronged him.  On further questioning he indicated he would not 
act on this unless physically threatened.  His speech was normal 
and goal directed except he did lose his train of thought and had 
to be redirected at times.  He had memory impairment on testing, 
with recall of 2/3 items and down to 1/3 item after a brief 
delay.  Overall his cognitive function was consistent with a mild 
age related impairment although a more comprehensive evaluation 
beyond the scope of this examination would be necessary to 
thoroughly determine the impairment.  

In assessing the PTSD impairment, the Veteran again recited a 
history of his combat stressors and indicated that he was not 
fearful until after service and his combat injury.  He had daily 
unwanted memories and almost daily dreams of World War II.  He 
described ongoing physiological and emotional reactivity to World 
War II including fear and agitation, with reminders including 
news of current wars.  He avoided thoughts and feelings of the 
War that were only partially successful.  He stopped going to 
places with crowds such as Wal Mart, and grocery shopped in the 
morning due to fear.  He had few meaningful relationships.  He 
met the criteria for PTSD, but his case was complicated by the 
age related mild cognitive impairment, with problems that 
included the memory impairments and anger control issues.  The 
cognitive impairment included apparent decrease in judgment. 

The examiner noted that there was a question as to whether PTSD 
was contributing to his psychological functioning, in addition to 
the cognitive impairment.  The examiner opined that the Veteran's 
PTSD played a significant role, and that if his cognitive 
function were intact, his PTSD would manifest less strongly.  
Thus with his age related decline, he was less able to manage his 
PTSD symptoms.  So the PTSD was objectively worsened and it was 
likely to worsen in the future as he experienced further physical 
and cognitive decline.  The examiner summarized that the Veteran 
had been long impaired by PTSD and this has worsened in the 
context of age related decline.  The assessment was PTSD, rule 
out cognitive impairment, and his GAF was 55, based on PTSD only.  

A.  Rating in excess of 10 percent disabling prior to October 26, 
2004

Based on a review of the foregoing, the Board finds that from the 
pendency of his increased rating claim up to October 26, 2004, 
the Veteran's PTSD symptoms meet the criteria for a 30 percent 
rating but no more.  The evidence of record up to that time 
reflects that the Veteran's symptoms were consistent with the 
criteria for a 30 percent rating under the General Rating 
Formula.  The symptoms such as the irritability and anxiousness 
shown in the April 2003 record and positive depression screen 
findings in November 2003 are suggestive of an occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
while generally functioning satisfactorily.  More detail of 
symptoms are shown in the August 2004 VA examination where he was 
noted to have problems such as quickness to anger and becoming 
easily frustrated.  He was also noted to be a chronic worrier.  
His GAF of 65 reported in this examination is suggestive of some 
mild symptoms, and temper problems were his biggest concern.  
Again the findings from this examination are suggestive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, while generally functioning satisfactorily.  

The evidence however does not reflect that the Veteran's symptoms 
prior to October 26, 2004 met the criteria for a 50 percent 
rating.  In general he was shown in the August 2004 VA 
examination to have no significant impairments in his ability to 
perform activities of daily living, and was noted to visit some 
friends in the hospital.  Temper issues were the main concern at 
the time of this examination, and mental status examination did 
not reveal any evidence of thought or behavioral abnormalities 
that would suggest a rating higher than 30 percent disabling.  
There is no evidence during this time period that suggests his 
symptoms resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
described in Diagnostic Code 9411, such that a 50 percent rating 
would be warranted.  As such, the Board finds that the criteria 
for a 30 percent rating have been met for the Veteran's PTSD 
symptoms prior to October 26, 2004.

Increased Rating as of October 26, 2004

As of October 26, 2004, the Board, with application of reasonable 
doubt, finds that the balance of the evidence supports a 70 
percent rating for this Veteran's PTSD symptoms as of October 26, 
2004.  In this matter, the Board notes that the symptoms 
exhibited or described in the private records are much more 
severe than those described in the VA records or examination 
reports as of this date.  This is particularly shown in the 
disparities between the GAF scores of 30-35 repeatedly assigned 
by the psychiatrists in the private treatment records, and the 
GAF score of 55 repeatedly assigned by VA medical personnel.

In addition to the disparities between the GAF scores assigned by 
private versus VA medical personnel, the Board notes that the 
private medical records from October 26, 2005 and beyond also 
appear to show more frequent and severe symptoms than do the VA 
records.  This include hallucinations about 3-4 times a week, 
along with frequent nightmares and flashbacks (about 2-3 times 
per week) which are described in the private records.  Depressive 
symptoms, including social withdrawal, as well as anger problems, 
mood problems, anxiety problems and avoidance of reminder are 
also shown to be more frequent and severe in the private 
treatment records.  

The Board notes that the VA records while also mentioning such 
symptoms, also brings forth findings of lesser symptomatology, 
with the records and VA examination reports repeatedly showing 
the Veteran to deny hallucinations or thoughts of self harm.  
Mental status reports likewise from the VA records are noted to 
not be suggestive of more serious symptomatology, with findings 
repeatedly unremarkable except for some disturbances of mood and 
affect shown, and some cognitive and memory problems displayed on 
the January 2010 VA examination which was attributed to age 
related cognitive impairment.  

Both the VA and private records and VA examination reports (most 
recently in January 2010) do describe the Veteran in terms of 
being very isolated to the point where he no longer attends 
programs he used to, such as church, or the senior center, which 
is suggestive of more severe symptomatology then assigned by the 
VA's GAF score of 55.  

In attempting to reconcile the major differences in severity of 
symptoms shown in the private records versus the VA records, the 
Board has also considered the lay evidence submitted, which 
includes the March 2009 statements from the Veteran's daughter 
and son in law.  Of particular significance, the son in law 
described the Veteran as exhibiting evidence of paranoid thought 
and distrust of the government, to the point where he was 
reluctant to reveal personal things about himself to the VA 
doctor out of fear he might be involuntarily committed.  This 
suggests that the less serious symptomatology described in the VA 
records and examination reports (for example his repeated denials 
of hallucinations), could be the result of the Veteran's 
reluctance to be candid about the true nature and severity of his 
symptoms.  On the other hand, the more severe symptoms described 
in the private records could be due to his feeling more 
comfortable about disclosing his true symptomatology to a private 
psychiatrist, rather than a government one.  

Thus the Board finds that the private records that suggest more 
severe symptoms appear to carry more weight in this case, or at 
the very least is in equipoise with the VA evidence suggesting 
more moderate symptoms.  The Board finds with application of the 
benefit of the doubt, the criteria for a 70 percent rating is 
warranted based on the evidence of record.  The evidence shows 
the Veteran to be socially isolated, and to have persistent 
problems with nightmares, flashbacks, panic attacks, 
hypervigilance, hallucinations, and sleep problems, along with 
worsening problems with controlling his anger and depressive 
symptoms.  Such evidence reflects that in accordance with the 
applicable criteria under the General Rating for Mental 
Disorders, a 70 percent rating is warranted as of October 26, 
2004, the date of the private evaluation which first shows the 
increased severity of PTSD symptoms.  





III.  TDIU

The Veteran has also claimed entitlement to TDIU, specifically 
due to his PTSD symptoms.  This claim was filed in January 2005 
and adjudicated by the RO in May 2005.  

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether the 
veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a total 
disability rating may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  A total 
disability rating may also be assigned on an extraschedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  Marginal employment 
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 70 percent 
disabling.  He is also service connected for superficial shrapnel 
wounds of the head and arms that continue to be rated as 
noncompensable.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual unemployability 
under 38 C.F.R. § 4.16(a).  However, the evidence must still show 
that the veteran is unable to pursue a substantially gainful 
occupation due to the service- connected disability.  Thus, the 
issue is whether the veteran's PTSD prevents him from engaging in 
substantially gainful employment (i.e., work which is more than 
marginal, that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, but 
the ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The record 
shows that he is 87 years old and last worked full time in 1987.  
Evidence of record as set forth in his TDIU application, and 
elsewhere in the evidence reflected occupational experience of 
steady employment working at the same textile facility from 1953 
until 1987, with retirement in 1987.

Given the October 2004 private examination's findings that he was 
unable to work due to his PTSD symptoms, and the severity of the 
veteran's service-connected PTSD shown in the records subsequent 
to this examination, the Board resolves reasonable doubt in the 
veteran's favor on this issue.  The Board notes that the VA 
examination of January 2010 failed to provide an opinion as to 
the occupational limitations of his PTSD, but the findings from 
this examination, such as the history of his having completely 
withdrawn from going out in public, and the severity of his 
cognitive problems which are described by the examiner as being 
aggravated by PTSD, all suggest that his symptoms are of a 
severity as to preclude substantial gainful employment.  The 
Board concludes that the preponderance of the evidence supports 
the claim for a total disability rating based on individual 
unemployability due to service-connected PTSD.  Accordingly, 
entitlement to a total disability evaluation based on individual 
unemployability is granted.


ORDER

Entitlement to a schedular evaluation of 30 percent, but no more, 
for PTSD is granted for the appellate period prior to October 26, 
2004, subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a schedular evaluation of 70 percent, but no more, 
for PTSD is granted as of October 26, 2004, subject to the laws 
and regulations governing the award of monetary benefits.

A total disability rating based on individual unemployability due 
to service-connected disability is granted, subject to the laws 
and regulations governing the award of monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


